 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 1 of 14 PageID #: 1207




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 AMERICAN PATENTS LLC,                           §
                                                 §
       Plaintiff,                                §   Civil Action No. 4:19-cv-764
                                                 §   Judge Mazzant
 v.                                              §
                                                 §
 D-LINK CORPORATION,                             §
                                                 §
       Defendant.                                §
                                                 §
                                                 §


                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is D-Link Corporation’s Rule 12(b)(2) Motion to Dismiss Plaintiff’s

First Amended Complaint for Lack of Personal Jurisdiction (Dkt. #20). After consideration, the Court

finds that the motion should be DENIED.

                                         BACKGROUND

I.     Factual Summary

       This is a suit for patent infringement brought by American Patents LLC (“American Patents”)

against D-Link Corporation (“D-Link Corp.”).

       American Patents is a Texas limited liability company that owns the four patents-in-suit-here:

U.S. Patent Nos. 6,847,803 (“the ’803 Patent”); 7,088,782 (“the ’782 Patent”); 7,310,304 (“the ’304

Patent”); and 7,706,458 (“the ’458 Patent”). D-Link Corp. is a Taiwanese corporation with a principal

place of business in Taipei, Taiwan. American Patents alleges that D-Link Corp. has committed and

continues to commit acts of patent infringement in the State of Texas by “making, using, offering to

sell, and/or selling accused products in Texas, and/or importing accused products into Texas,
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 2 of 14 PageID #: 1208



including by Internet sales and sales via retail and wholesale stores” (Dkt. #17). Those devices

generally include wi-fi routers and extenders and internet-connected IP cameras.

       Specifically, the products at issue in this case, as identified in the first amended complaint,

include the “D-Link Wireless AC1200 MU-MIMO Wi-Fi Gigabit Router family of products that

include 802.11ac and/or LTE capabilities,” which allegedly incorporate the technologies described in

the ’782, ’304, and ’458 Patents; and the “D-Link AC3200 Ultra Wi-Fi Modem Router family of

products, that include 802.11ac beamforming capabilities,” which allegedly incorporate the

technologies described in the ’803 Patent.

       D-Link Systems, a California corporation, is a wholly owned subsidiary of D-Link Corp. D-

Link Systems is in the business of selling D-Link brand products in the United States. D-Link

International Pte. Ltd. (“D-Link International”) is a wholly owned subsidiary of D-Link Corp. and

another subsidiary, D-Link Holding, and is in the business of “marketing, purchase, and after sales

service” and is identified as the “Shipper” on most of the D-Link Corp. products shipped into the

United States from 2013–2020 (Dkt. #23 at p. 6; Dkt. #23, Exhibit C).

II.    Procedural History

       On March 3, 2020, D-Link filed the present motion to dismiss (Dkt. #20). On March 18,

2020, American Patents filed a response (Dkt. #23). On April 1, 2020, D-Link filed a reply

(Dkt. #31). On April 16, 2020, American Patents filed a sur-reply (Dkt. #35).

                                       LEGAL STANDARD

I.     12(b)(2)

       Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court does

not have personal jurisdiction over the defendant. FED. R. CIV. P. 12(b)(2). After a non-resident

defendant files a motion to dismiss for lack of personal jurisdiction, it is the plaintiff’s burden to
                                                 2
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 3 of 14 PageID #: 1209



establish that in personam jurisdiction exists. Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)

(citing WNS, Inc. v. Farrow, 884 F.2d 200, 202 (5th Cir. 1989)).

       To satisfy that burden, the party seeking to invoke the court’s jurisdiction must “present

sufficient facts as to make out only a prima facie case supporting jurisdiction.” Alpine View Co. v.

Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000). When considering the motion to dismiss,

“[a]llegations in [a] plaintiff’s complaint are taken as true except to the extent that they are

contradicted by defendant’s affidavits.” Int’l Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d

553, 557 (N.D. Tex. 2003) (citing Wyatt v. Kaplan, 686 F.2d 276, 282–83 n.13 (5th Cir. 1982));

accord Black v. Acme Mkts., Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977). Further, “[a]ny genuine,

material conflicts between the facts established by the parties’ affidavits and other evidence are

resolved in favor of plaintiff for the purposes of determining whether a prima facie case exists.” Id.

(citing Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 161, 1067 (5th Cir. 1992)).

However, if the court holds an evidentiary hearing on the question of personal jurisdiction, a plaintiff

“must establish jurisdiction by a preponderance of the admissible evidence.”           In re Chinese-

Manufactured Drywall Prods. Liab. Lit., 742 F.3d 576, 585 (5th Cir. 2014) (citing Walk Haydel &

Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241–42 (5th Cir. 2008)).

       A court conducts a two-step inquiry when a defendant challenges personal jurisdiction. Ham

v. La Cinega Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First, absent a controlling federal statute

regarding service of process, the court must determine whether the forum state’s long-arm statute

confers personal jurisdiction over the defendant. Id. And second, the court establishes whether the

exercise of jurisdiction is consistent with due process under the United States Constitution.

       The Texas long-arm statute confers jurisdiction to the limits of due process under the

Constitution. Command-Aire Corp. v. Ont. Mech. Sales and Serv. Inc., 963 F.2d 90, 93 (5th Cir.
                                            3
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 4 of 14 PageID #: 1210



1992). Therefore, the sole inquiry that remains is whether personal jurisdiction offends or comports

with federal constitutional guarantees. Bullion, 895 F.2d at 216. The Due Process Clause permits

the exercise of personal jurisdiction over a non-resident defendant when the defendant has established

certain minimum contacts with the forum state “such that maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945). Minimum contacts with a forum state can be satisfied by contacts that give rise to either

general jurisdiction or specific jurisdiction. Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994).

       General jurisdiction exists only when the defendant’s contacts with the forum state are so

“‘continuous and systematic’ as to render them essentially at home in the forum State.” Daimler AG

v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)); see Cent. Freight Lines v. APA Transp. Corp., 322 F.3d 376, 381 (5th Cir.

2003) (citing Helicopteros Nacionales de Colum., S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)).

“General jurisdiction can be assessed by evaluating contacts of the defendant with the forum over a

reasonable number of years, up to the date the suit was filed.” Johnston v. Multidata Sys. Int’l Corp.,

523 F.3d 602, 610 (5th Cir. 2008) (citing Access Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d

694, 717 (5th Cir. 1992)). However, only in an “exceptional case” could a plaintiff assert general

jurisdiction over a party in a forum outside of its domicile, place of incorporation, or principal place

of business. Patterson v. Aker Sols. Inc., 826 F.3d 231, 234 (5th Cir. 2016) (citations and quotation

omitted). Finding general jurisdiction where an individual or company is outside of its domicile,

place of incorporation, or principal place of business requires a showing of a defendant’s substantial,

continuous, and systematic contact with the forum. See Johnston, 523 F.3d at 609. And “vague and

overgeneralized assertions that give no indication as to the extent, duration, or frequency of contacts


                                                   4
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 5 of 14 PageID #: 1211



are insufficient to support general jurisdiction.” Id. at 610 (citing Gardemal v. Westin Hotel Co., 186

F.3d 588, 596 (5th Cir. 1999)).

       Specific jurisdiction is proper when the plaintiff alleges a cause of action that grows out of or

relates to a contact between the defendant and the forum state. Helicopteros, 466 U.S. at 414 n.8.

For the court to exercise specific jurisdiction, the court must determine “(1) whether the defendant

has . . . purposely directed its activities toward the forum state or purposely availed itself of the

privileges of conducting activities there; (2) whether the plaintiff’s cause of action arises out of or

results from the defendant’s forum-related contacts; and (3) whether the exercise of personal

jurisdiction is fair and reasonable.” Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378

(5th Cir. 2002) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)). “[T]he court

must separately consider specific jurisdiction for each claim that arises from different forum

contacts.” Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 198 n.16 (5th Cir. 2019) (citing Seiferth

v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006)).

       Defendants who “‘reach out beyond one state’ and create continuing relationships and

obligations with citizens of another state are subject to regulation and sanctions in the other state for

consequences of their actions.” Burger King Corp., 471 U.S. at 475 (citing Travelers Health Assoc.

v. Virginia, 339 U.S. 643, 647 (1950)). Establishing a defendant’s minimum contacts with the forum

state requires contacts that are more than “random, fortuitous, or attenuated, or of the unilateral

activity of another party or third person.” Id. Rather, the specific-jurisdiction inquiry “focuses on

the relationship among the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277,

284 (2014) (citation and quotations omitted). “For this reason, ‘specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.’” Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1781 (2017) (quoting
                                                 5
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 6 of 14 PageID #: 1212



Goodyear, 564 U.S. at 919). Further, “a defendant’s relationship with a . . . third party, standing

alone, is an insufficient basis for jurisdiction.” Id. (alteration in original) (quoting Walden, 571 U.S.

at 286).

        “If the plaintiff successfully satisfies the first two prongs, the burden shifts to the defendant

to defeat jurisdiction by showing that its exercise would be unfair or unreasonable.” Seiferth, 472

F.3d at 271. In this inquiry, the Court examines five factors: (1) the burden on the nonresident

defendant; (2) the forum state’s interests; (3) the plaintiff’s interest in securing relief; (4) the interest

of the interstate judicial system in the efficient administration of justice; and (5) the shared interest

of the several states in furthering fundamental social policies. Burger King Corp., 471 U.S. at 477.

“It is rare to say the assertion of jurisdiction is unfair after minimum contacts have been shown.”

McFadin v. Gerber, 587 F.3d 753, 760 (5th Cir. 2009) (quoting Wien Air Alaska, Inc. v. Brandt, 195

F.3d 208, 215 (5th Cir. 1999)).

                                                ANALYSIS

        D-Link Corp. asks the Court to dismiss this case for lack of personal jurisdiction. American

Patents’ position is that specific personal jurisdiction is proper under a stream of commerce theory.

Specifically, it argues that D-Link Corp.—whether itself or through a subsidiary—places its products

into an international supply chain, knowing that the United States, including Texas, is the likely

destination of its products. For the reasons stated below, the Court agrees with American Patents and

is of the opinion that, at this stage, American Patents has made a prima facie case for personal

jurisdiction over D-Link Corp.




                                                      6
    Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 7 of 14 PageID #: 1213



I.       Personal Jurisdiction—Stream of Commerce 1

         The Supreme Court has held generally that the stream of commerce theory provides a valid

basis for establishing minimum contacts. See World–Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297–98 (1980). “The forum does not exceed its powers under the Due Process Clause if it asserts

personal jurisdiction over a corporation that delivers its products into the stream of commerce with

the expectation that they will be purchased by consumers in the forum state.” Id.

         The Federal Circuit, whose personal jurisdiction jurisprudence binds this Court in patent-

related cases, has also upheld the exercise of personal jurisdiction premised on a stream of commerce

theory. See Beverly Hills Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558, 1566 (Fed. Cir. 1994);

see also Luminati Networks Ltd. v. BIScience Inc., No. 2:18-cv-483, 2019 WL 2084426, at *3 (E.D.

Tex. May 13, 2019) (citing Celegard, LLC v. SK Innovation Co., 792 F.3d 1373, 1377 (Fed. Cir.

2015)) (“Federal Circuit law governs personal jurisdiction where a patent question exists.”) (internal

quotations omitted). In Beverly Hills Fan, the Federal Circuit applied the stream of commerce theory

and held that all the requisites for specific jurisdiction were present: “defendants, acting in consort,

placed the accused [products] in the stream of commerce, they knew the likely destination of the

products, and their conduct and connections with the forum state were such that they should

reasonably have anticipated being brought into court there.” Beverly Hills Fan, 21 F.3d at 1566.

         Turning to the present facts, the parties seem to disagree as to just about every material fact

related to D-Link Corp.’s business. In support of its motion to dismiss, D-Link Corp. provides the




1
  The Court will note briefly that American Patents devotes only one-and-a-half pages, of its twenty-five page response,
to advancing an argument for personal jurisdiction based on an agency theory. While this is a recognized theory of
personal jurisdiction, see, e.g., Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1379 (Fed. Cir. 2015), it is not fully
briefed here. The overwhelming majority of American Patents’ briefing focuses on the stream of commerce theory, so
that it what the Court addresses here.
                                                            7
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 8 of 14 PageID #: 1214



sworn affidavit of Deborah Lin (“Lin Affidavit”), the director of its legal department. In the Lin

Affidavit, Ms. Lin testifies as to the following:

       3.      D-Link [Corp.] sells products domestically in Taiwan only and does not sell
               any products to the United States or any other foreign countries.

       4.      D. Link [Corp.] does not manufacture any of its products. D-Link [Corp.]
               purchases the products from third-party vendors and manufacturers in Asia
               who make D-Link brand products and then sell the purchased products
               domestically in Taiwan.

       5.      The products at issue in the subject litigation . . . are not made, sold, exported,
               imported or distributed by D-Link [Corp.]. D-Link [Corp.] does not own and
               has never held title to any such products sold or imported into the U.S.

       7.      The sales of D-Link [Corp.] branded products in the U.S. are handled by D-
               Link Systems. D-Link [Corp.] does not manufacture any of the products that
               D-Link Systems sells in the United States. D-Link Systems selects its own
               products for purchases from vendors or manufacturers other than D-Link
               [Corp.]. D-Link Systems does not purchase the products it sells from D-Link
               [Corp.] and has not purchased goods from D-Link [Corp.] since May 2006.

       8.      D-Link Systems is a separate, distinct, and independent business that makes its
               own corporate decisions. D-Link [Corp.] does not control or decide what
               products D-Link Systems sells in the United States, what features D-Link
               Systems’ products have, or how D-Link Systems advertises the products D-
               Link Systems chooses to sell in the United States.

       11.     D-Link [Corp.] does not ship any goods to D-Link Systems or any other person
               or entity in the United States. D-Link [Corp.] has not sold, shipped, or
               exported any goods to D-Link Systems or any other person or entity in the
               United States for sale in the United States since May 2006 and has not shipped
               goods to D-Link Systems or any other person or entity in the United States
               since 2008.

(Dkt. #20, Exhibit 1).

       At one point or another in its response and supporting evidence, American Patents purports to

contradict nearly all of the above statements from the Lin Affidavit. First, American Patents provides

D-Link Corp.’s 2018 Annual Report, which indicates that D-Link Corp. uses a wholly owned

subsidiary—D-Link International—to ship some of the accused products to D-Link Systems, who
                                            8
 Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 9 of 14 PageID #: 1215



then is responsible for selling D-Link branded products in the United States and in Texas. Thus,

American Patents argues that D-Link Corp. is part of a distribution chain resulting in sales of the

accused products in the United States and Texas. Moreover, American Patents provides at least some

evidence suggesting that D-Link Corp. is a manufacturer of some of the accused products.

Specifically, it provides documents that D-Link Corp. submitted to the Federal Communications

Commission (“FCC”) to obtain product approvals that expressly identify D-Link Corp. as the

manufacturer of certain accused products. See (Dkt. #23 pp. 4–5); see also (Dkt. #23, Exhibits F, G).

       So, there is clearly a dispute both about whether D-Link Corp. is involved in the

manufacturing of the accused products and about D-Link Corp.’s precise role in the distribution chain

that ends in sales of the accused products in the United States and in Texas. At this stage, the Court

resolves material conflicts “in favor of plaintiff for the purposes of determining whether a prima facie

case exists.” Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 161, 1067 (5th Cir. 1992).

And the evidence suggests that, even if not the manufacturer of the accused products, D-Link Corp.

at the very least has some level of control over the accused products’ placement into the stream of

commerce that ends in sales in the United States and in Texas.

       In this way, the present case is similar to this Court’s previous decision in Largan Precision

Co., Ltd. v. Ability Opto-Electronics Tech. Co., Ltd. See No. 4:19-cv-696, 2020 WL 569815 (E.D.

Tex. Feb. 5, 2020). In Largan, the Court held that personal jurisdiction under a stream of commerce

theory was proper over a Taiwanese company that “place[d] its products in the stream of commerce

that beg[an] in Asia and end[ed] in the United States and in Texas, [and that intended and desired]

for its products to be sold [there].” Id. at *7. That the defendant there was the manufacturer of the

accused products was not what drove the Court’s decision that personal jurisdiction was proper.

Rather, the critical factor was the defendant’s intentional placement of the accused products into the
                                                    9
Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 10 of 14 PageID #: 1216



stream of commerce flowing from Asia to the United States and Texas. Id. at *8. The defendant,

even without ultimate control of the “specific details of transactions that occur[ed] downstream in the

distribution channel,” knew or reasonably should have known that, by placing its products into the

stream of commerce, its products were being distributed, marketed, and sold in the forum state. Id.

On that basis, the Court found that the plaintiff had made a prima facie showing in support of personal

jurisdiction over the foreign defendant. Id. at *7.

       Here, too, American Patents has made a prima facie case supporting jurisdiction under a

stream of commerce theory. First, the evidence presented by American Patents indicates that D-Link

Corp. has a more-than-minimal role in placing the accused products into the stream of commerce that

ends in sales of those products in the United States and Texas. Resolving genuine conflicts in the

allegations and evidence in favor of American Patents at this juncture, the evidence suggests that D-

Link Corp. plays a role in furnishing the accused products to D-Link International, which then

coordinates with D-Link Systems to have those products distributed and sold in the United States,

including in Texas. At worst, there is a genuine factual dispute as to the extent of American Patents’

involvement in the distribution chain, and for now the Court must resolve that dispute in American

Patents’ favor.

       D-Link Corp. counters this by arguing that it does not manufacture any of the accused products

and thus is not even a part of the stream of commerce that ends with sales of the accused products in

the United States and Texas. To be sure, it is far from clear from the evidence whether D-Link Corp.

itself manufactures any of the accused products. But that D-Link Corp. may not have itself

manufactured the accused products is beside the point. “[I]t cannot be that nonmanufacturing [parent

corporations] categorically lie beyond the stream of commerce no matter the nature of their

contributions.” In re DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prod. Liab. Litig., 888 F.3d
                                               10
Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 11 of 14 PageID #: 1217



753, 779 (5th Cir. 2018). It is enough, for a prima facie case, that D-Link Corp. appears to have had

a role in orchestrating—through its wholly owned subsidiary—the accused products’ placement in

the stream of commerce.

        Second, there is evidence that D-Link Corp. seeks out the United States market for sales of

the accused products. Product packaging and documentation for some of the accused products is

apparently labeled with D-Link Corp. copyrights, 2 as are United States and Texas case studies from

D-Link’s website—many of which highlight the use of D-Link Corp.’s products in Texas. See

(Dkt. #23).     This is sufficient evidence, at this stage, that D-Link Corp.—even if through a

subsidiary—places its products into the stream of commerce with the intent that they be made

available for sale in the United States and in Texas. Ultimately, D-Link Corp. markets itself as a

corporation with global reach and takes actions—whether itself or through its subsidiaries—to make

its products available in the United States and in Texas, and it cannot now pretend that it is not

involved in the process of selling its products in the United States and in Texas simply to avoid suit

there. American Patents has presented sufficient evidence to make a prima facie case that “D-Link

made or had made D-Link-brand accused products and placed them into a distribution chain in which

they would be shipped to D-Link’s U.S. subsidiary, expecting that those products would be sold to

consumers at national retail chains throughout the United States,” including in Texas(Dkt. #23 at p.

14).




2
  Even if, as D-Link Corp. claims, D-Link Systems is also listed as a copyright holder on some of the documentation for
the accused products, this does not take away from the fact that D-Link Corp. is too and has an intellectual property
interest in the accused products that are sold in Texas.
                                                          11
Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 12 of 14 PageID #: 1218



II.     Traditional Notions of Fair Play and Substantial Justice

        Finally, D-Link Corp. argues that the exercise of personal jurisdiction here, even if otherwise

proper based on a stream of commerce theory, would nevertheless be unreasonable and “offend

traditional notions of fair play and substantial justice.” See Int’l Shoe Co., 326 U.S. at 316. The

Court disagrees. To evaluate whether the exercise of personal jurisdiction is reasonable and fair, the

Court weighs five factors: (1) the burden on the defendant; (2) the interests of the forum State; (3) the

plaintiff’s interest in obtaining relief; (4) the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies; and (5) the shared interest of the several States in furthering

substantive social policies. See Asahi, 480 U.S. at 113. A consideration of these factors in this case

reveals the reasonableness of this Court’s assertion of jurisdiction over D-Link Corp.

        Where, as here, minimum contacts are established, a nonresident defendant must make a

“compelling case” against the exercise of personal jurisdiction. See Wien Air Alaska, 195 F.3d at 215

(citing Burger King, 471 U.S. at 477). The gravamen of D-Link Corp.’s argument is that it would

bear a significant burden in time, expense, and inconvenience if forced to litigate against American

Patents in Texas because it is incorporated and operates “over 7,700 miles from the federal district

courts in the Eastern District of Texas” (Dkt. #20). But courts in this district have considered and

rejected similar distance-related objections to the reasonableness of personal jurisdiction. For

example, in Jacobs Chuck Mfg. Co. v. Shandong Weida Machinery Co., Ltd., the Court explained:

        Since 1957, dramatic advances in transportation and communication technology have
        only further lessened the burden on foreign defendants, such as daily international
        commercial flights, express delivery services, fax machines, the Internet,
        teleconferencing, and videoconferencing. The same technology that facilitates Weida
        conducting business with customers in eighty countries equally facilitates its ability to
        defend itself from claims of patent infringement in countries where its products arrive.



                                                     12
Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 13 of 14 PageID #: 1219



See No. 2:05-cv-185, 2005 WL 3299718, at *9 (E.D. Tex. Dec. 5, 2005). Absent some further

showing by D-Link Corp., the Court does not see how, given that D-Link Corp. could have reasonably

foreseen being subjected to suit in the United States and in Texas, exercising jurisdiction would be

manifestly unreasonable and unfair.

       D-Link Corp. also argues that American Patents’ interest in obtaining relief in Texas is not

compelling because the evidence pertaining to the technology incorporated into the accused products

“was likely generated in Georgia or Finland, not Texas” (Dkt. #20). The Court is equally unpersuaded

by this argument. “The State of Texas has a strong interest in preventing patent infringement within

its borders.” ATEN Int’l Co. v. Emine Tech. Co., 261 F.R.D. 112, 120 (E.D. Tex. 2009) (citing Beverly

Hills Fan, 21 F.3d at 1568). Moreover, Texas has an interest in advancing scientific progress and

development, which patent laws promote. Id. Therefore, as this case involves alleged patent

infringement in Texas, Texas has a sufficient interest in this litigation.

       Similarly, American Patents has an interest in obtaining relief in Texas. Indeed, patent

infringement allegedly occurred, and is potentially still occurring, in Texas. American Patents thus

has a significant interest in recovering the damages it sustained from sales of any infringing products

in Texas.

       Finally, the parties do not dispute the last two reasonableness factors, so the Court will not

analyze them. It is sufficient simply to say that, on the whole, “this is not one of the rare cases where

exercising personal jurisdiction would offend traditional notions of fair play and substantial

justice. . . . Texas’s interests are not so attenuated that they are clearly outweighed by any burden [D-

Link Corp.] would suffer by having to defend this case in Texas, rather than [elsewhere].” ATEN,

261 F.R.D. at 120.


                                                   13
    Case 4:19-cv-00764-ALM Document 50 Filed 07/14/20 Page 14 of 14 PageID #: 1220



.                                           CONCLUSION

           For the foregoing reasons, D-Link Corporation’s Rule 12(b)(2) Motion to Dismiss Plaintiff’s

    First Amended Complaint for Lack of Personal Jurisdiction (Dkt. #20) is DENIED.

           IT IS SO ORDERED.
           SIGNED this 14th day of July, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   14
